Citation Nr: 1448219	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial higher rating for residuals, including scar, from lacerations of the left forearm, currently rated as 10 percent disabling.

2.  Entitlement to service connection for left index finger disability. 

3.  Entitlement to service connection for right forearm/hand disability. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to May 1981. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran initially requested a Board video conference hearing in his October 2008 substantive appeal, which was scheduled in April 2012.  However, the Veteran failed to appear and has not filed a motion requesting a new hearing. 

In the August 2014 Written Brief Presentation, the Veteran's representative raised the issues of entitlement to service connection for diabetes, an acquired psychiatric disorder, and substance abuse, as well as entitlement to increased ratings for the service-connected low back disability and right lower extremity radiculopathy.  As these claims have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In a July 2012 decision, the Board remanded the above listed claims for additional development.  However, with the exception of the claim for bilateral hearing loss, the Board finds that still further development is required.  As such, the issue of entitlement to an initial higher rating for residuals, including a scar, from lacerations of the left forearm, as well as the issues of entitlement to service connection for left index finger disability, right forearm/hand disability, hypertension and bilateral hearing loss are again REMANDED to the AOJ.  VA will notify the appellant if further action is required.



FINDING OF FACT

The Veteran's bilateral hearing loss is related to active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board notes this claim was previously determined to have pre-existed the Veteran's entrance into service.  However, this determination was made in error as the Veteran's hearing loss was not sufficient to constitute a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Moreover, his April 1972 pre-induction examination indicated the Veteran received a score of "1" for hearing in his PULHES rating.  See Horn v. Shinseki, 25 Vet. App. 231, 233 (2012), citing McIntosh v. Brown, 4 Vet.App. 553, 555 (1993).  Therefore, the Veteran did not have hearing loss that pre-existed his military service.  

The Veteran contends that he has bilateral hearing loss that is due to in-service acoustic trauma, specifically, helicopters, airplane engines, and jets.  Indeed, the RO has conceded this acoustic trauma in granting service connection for tinnitus.  Further, the Veteran has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385.  See October 2007 VA examination.  As stated, the Veteran has consistently maintained that he suffers from hearing loss due to the conceded in service acoustic trauma.  As he is competent to report the date of onset of his hearing loss and the Board finds his statements to be credible as they are consistent with the evidence of record, his claim of entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Service connection for bilateral hearing loss is granted


REMAND

The Veteran is seeking entitlement to an initial higher rating for residuals, including scar, from lacerations of the left forearm, as well as service connection for a left index finger disability, right forearm/hand disability, and hypertension.  For the following reasons, these claims are again remanded to the RO.  

Concerning the Veteran's claim for service connection for a left index finger injury, the Veteran was scheduled for a VA examination in September 2012.  The VA examiner stated that the Veteran did not have a left finger disability.  Further, the examiner stated that was no documentation in the medical records of a sensory deficit in the left finger, and that loss of feeling would not be caused by the claimed in service hand injury.  However, in rendering this opinion, the Board notes the VA examiner did not consider the February 2008 private nerve conduction study showing denervation, reinnervation of the left ulnar and median innervated muscles of the left hand.  This private physician provided a diagnosis of possible carpal tunnel syndrome and also noted a history of a previous puncture would with some neurological involvement.  Therefore, the Board must find that this examination is insufficient for appellate review and a new medical examination is necessary to make a determination in this case.  See Barr, 21 Vet. App. at 311.  

Further, with respect to the issue of service connection for hypertension, the Veteran was provided a VA examination in September 2012.  At that time, the VA examiner provided a diagnosis of hypertension, noting the Veteran was first diagnosed in 1995.  However, when providing an opinion as to whether the Veteran's hypertension manifested in service, or within one year of his discharge from service, the examiner stated that this disorder is less likely than not related to the Veteran's service because there is no evidence of the claimed condition in the claims file.  Given that the examiner did not provide a rationale of any kind in connection with this unfavorable finding, the Board finds that this examination is inadequate for rating purposes.  Thus, a new medical examination is necessary to make a determination in this case.  See Barr, 21 Vet. App. at 311.

Finally, with respect to the issue of entitlement to an initial higher rating for residuals, including a scar, from lacerations of the left forearm, the Board notes the Veteran was last examined specifically for this disability in May 2011.  In the August 2014 Written Brief Presentation, he alleges he suffers from sensory deficiencies as a result of his scar.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Lastly, the Veteran and his representative assert that he receives ongoing treatment for his disabilities.  Therefore, the RO should also attempt to obtain any additional private and VA treatment records from September 2012 to the present and associate them with the Veteran's record.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3); See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate all private and VA treatment records from September 20120 to the present with the Veteran's record. 

2.  Obtain an addendum opinion from the VA examiner who conducted the September 2012 examination concerning the Veteran's claimed left index finger disability.  The claims file must be made available for review of his pertinent medical history.  The examiner must comment on the February 2008 private treatment record and nerve conduction study concerning a diagnosis of possible carpal tunnel syndrome.  Thereafter, the examiner should determine whether it is at least as likely as not that any current left index finger disability is related to the injuries documented in the service treatment records.  A detailed rationale for all opinions expressed should be furnished.

3.  Obtain an addendum opinion from the VA examiner who conducted the September 2012 examination concerning the Veteran's hypertension.  The claims files be made available to the examiner for review. After reviewing the claims file and examining the Veteran, the examiner should determine whether it is at least as likely as not that hypertension manifested in service or within one year of the Veteran's discharge from service.  A detailed rationale for all opinions expressed should be furnished.

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

